[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                       FILED
                         ________________________           U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                  January 9, 2006
                                No. 05-12212                   THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                 D. C. Docket No. 04-00611-CV-ORL-22-DAB

STEVEN EARL BEAVER,

                                                              Petitioner-Appellant,

                                     versus

CHARLES B. WELCH, Warden,
Hardee Correctional Institution,
SECRETARY, DEPARTMENT OF CORRECTIONS,

                                                          Respondents-Appellees.

                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                               (January 9, 2006)


Before ANDERSON, BIRCH and BARKETT, Circuit Judges.

PER CURIAM:

     Stephen Earl Beaver, a Florida prisoner, appeals pro se the denial of his
habeas corpus petition, § 28 U.S.C. 2254. He argues that the district court erred in

only considering the claims raised in his “petition for amended habeas corpus,” and

failing to consider and adjudicate the claims raised in his previously filed § 2254

petition because he did not understand the legal distinction between an amended

filing and a supplemental filing, and his pro se pleading must be held to a less

stringent standard than those filed by a lawyer.

      When reviewing the district court’s denial of a habeas petition, we review

questions of law de novo. LeCroy v. Sec’y, Florida Dept. of Corr., 421 F.3d 1237,

1259 (11th Cir. 2005). This court has held that “[p]ro se pleadings are held to a

less stringent standard than pleadings drafted by attorneys and will, therefore, be

liberally construed.” Trawinski v. United Technologies, 313 F.3d 1295, 1297

(11th Cir. 2002).

      A review of Beaver’s filings in the district court shows that he was

attempting to supplement his original § 2254 petition when he filed his “petition

for amended habeas corpus,” and not to abandon his previously raised claims. The

district court erred in failing to liberally construe Beaver’s motion as a motion to

supplement his petition and to consider same.

      VACATED AND REMANDED




                                           2